                                                                          Case 4:20-cv-01806-YGR Document 16 Filed 04/27/20 Page 1 of 1




                                                                  1

                                                                  2

                                                                  3                                    UNITED STATES DISTRICT COURT
                                                                  4                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                  5
                                                                      AROLDO ALBERTO RODRIGUEZ DIAZ,                     Case No.: 4:20-cv-1806-YGR
                                                                  6

                                                                  7                Petitioner,                           JUDGMENT
                                                                  8          vs.
                                                                  9
                                                                      WILLIAM P. BARR, ET AL,
                                                                 10
                                                                                   Respondents.
                                                                 11
                               Northern District of California




                                                                 12
United States District Court




                                                                 13          The Court having granted in part and denied in part the petition and the request for a

                                                                 14   temporary restraining order, it is ORDERED, ADJUDGED AND DECREED that, in compliance with the

                                                                 15   Court’s prior Order:

                                                                 16          The government must provide petitioner Aroldo Alberto Rodriguez Diaz with a bond hearing

                                                                 17   before an immigration judge within twenty-one (21) days of the date of the Court’s Order and this

                                                                 18   Judgment. At that hearing, the government will bear the burden of demonstrating, by clear and

                                                                 19   convincing evidence, that Rodriguez Diaz is a flight risk or a danger to the community.

                                                                 20          Each party is to bear its own costs of the action.

                                                                 21          The Clerk of the Court shall enter this judgment and close this matter.

                                                                 22          IT IS SO ORDERED.

                                                                 23   Dated: April 27, 2020
                                                                 24
                                                                                                                          ____________________________________
                                                                                                                                YVONNE GONZALEZ ROGERS
                                                                 25                                                           UNITED STATES DISTRICT JUDGE

                                                                 26

                                                                 27

                                                                 28
